        Case 1:21-cv-01114-CCB Document 19-1 Filed 06/17/21 Page 1 of 3



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                          (Northern Division)

KEY HARBOR, LLC d/b/a JAWS MARINE             )
                                              )
Plaintiff,                                    )
                                              )
v.                                            )              Civil Action No.: 1:21-cv-1114-CCB
                                              )
2017 CAROLINA SKIFF,                          )
2006 CREWBOAT TO GO,                          )
1988 CREWBOAT TO GO,                          )
                                              )
Their equipment, appurtenances, and freights, )
Defendants in rem,                            )
                                              )
TECHNOPREF INDUSTRIES, INC.                   )
                                              )
Defendant in personam.                        )
__________________________________________)

    TECHNOPREF INDUSTRIES, INC.’S VERIFIED STATEMENT OF INTEREST

       Pursuant to Rule C(6)(a) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, Technopref Industries, Inc.

(“Technopref”), through counsel, hereby files this verified statement of interest and rights in the

Defendants in rem in this action.

       1.      Technopref has a claim to, interest in, and rights to the Defendants in rem that

were arrested pursuant to the Verified Complaint in rem filed in this action on May 6, 2021. The

basis of Technopref’s interest in the Defendants in rem is that Technopref is the owner of each

and every Defendant in rem.

       2.      Undersigned counsel is authorized to file this statement of interest on behalf of

Technopref.

       3.      Technopref will file an answer within 21 days of this statement or such other time

as agreed among counsel for the parties.

                                                 1
        Case 1:21-cv-01114-CCB Document 19-1 Filed 06/17/21 Page 2 of 3




Dated: June 17, 2021                                                                      Respectfully submitted,

                                                                                          /s/ James R. Jeffcoat
                                                                                          James R. Jeffcoat (Bar No. 20105)
                                                                                          WHITEFORD TAYLOR & PRESTON LLP
                                                                                          Baltimore, Maryland 21202
                                                                                          T: (410) 347-8736
                                                                                          F: (410) 234-2348
                                                                                          jjeffcoat@wtplaw.com

                                                                                          /s/ John Theiss
                                                                                          John Theiss (Application to be admitted Pro Hac
                                                                                          Vice to be submitted)
                                                                                          THEISS LAW GROUP PC
                                                                                          1400 112th Avenue SE, Suite 100
                                                                                          Bellevue, WA 98004
                                                                                          Telephone: (206) 795-8000
                                                                                          Facsimile: (833) 422-0237
                                                                                          john@theisslaw.com

                                                                                          Attorneys for Defendant Technopref Industries, Inc.

                       VERIFICATION BY DECLARATION
             UNDER PENALTY OF PERJURY PURSUANT TO 28 USC § 1746

I, Dorian Beaudouin, being over the age of 18 and competent to make this declaration, hereby
declare that I am the Director of Construction of Technopref Industries, Inc. I have read the
foregoing Statement of Interest. I verify and declare under penalty of perjury: (1) that the facts set
out in the foregoing are true and correct, and (2) that I have been authorized by Technopref
Industries, Inc. to execute this verification on its behalf. Pursuant to 28 USC § 1746, I declare
under penalty of perjury that the foregoing is true and correct.

Executed this 17th day of June, 2021, in Arlington, Virginia.
 Dorian Beaudouin
                       Signature numérique de Dorian Beaudouin
                       DN : cn=Dorian Beaudouin, email=dorian.beaudouin@gmail.com, c=FR
                       Date : 2021.06.17 09:39:32 -04'00'

_______________________________
Dorian Beaudouin




                                                                                             2
        Case 1:21-cv-01114-CCB Document 19-1 Filed 06/17/21 Page 3 of 3



                                 CERTIFICATE OF SERVICE

I certify that on June 17, 2021, I caused a true and correct copy of the foregoing to be electronically
filed with the Clerk of Court using the CM/ECF system, which will send notification of such filing
to the following:

Andrew H. Vance, Esq.
Joshua T. Carback, Esq.
LAW OFFICE OF ANDREW H. VANCE
77 East Main Street, Suite 401
Westminster, Maryland 21157
constructionlaw@verizon.net
P: (410) 386-0727
F: (410) 386-0728
Attorneys for Key Harbor, LLC
                                               /s/ James R. Jeffcoat




                                                  3
